Before
                         KING, LAWRENCE, and STEWART
                             Appellate Military Judges

                               _________________________

                                 UNITED STATES
                                     Appellee

                                            v.

                              Daniel C. POWERS
                         Corporal (E-4), U.S. Marine Corps
                                     Appellant

                                   No. 201900262

                                 Decided: 25 June 2020

         Appeal from the United States Navy-Marine Corps Trial Judiciary

                                     Military Judge:
                                      Wilbur Lee

   Sentence adjudged 5 June 2019 by a special court-martial convened at
   Marine Corps Base Hawaii, consisting of a military judge sitting alone. Sen-
   tence in the Entry of Judgment: reduction to E-1, confinement for eight
   months, 1 forfeiture of $1,100 pay per month for eight months, and a bad-
   conduct discharge.

                                For Appellant:
               Lieutenant Commander W. Scott Stoebner, JAGC, USN

                                     For Appellee:
                                  Brian K. Keller, Esq.



   1  The convening authority suspended confinement in excess of 60 days pursuant to a pre-
trial agreement.
                  United States v. Powers, NMCCA No. 201900262
                                Opinion of the Court

                             _________________________

           This opinion does not serve as binding precedent under
                 NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of error,
we have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred. Arti-
cles 59, 66, UCMJ, 10 U.S.C. §§ 859, 866.
The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                          2